     ~©~i,i
                   Case 2:14-cv-01205-JS Document 25 Filed 12/06/19 Page 1 of 3

 0        OEC _ 9 20\9       \   J 1
                                                IN THE UNITED STATES DISTRICT COURT
                                              FOR THE EASTERN DISTRICT OF PENNSYLVANIA



                                                                                            CIVIL ACTION
 L---------t>...,i.ffi.i               /appellant,                                          No. 14-1205

                   v.
                                                                                           (consolidated with Civil Action
 C.O. JOHNSON, et al,                                                                     No. 16-3778)
                          defendants.



                    NOTICE OF APPEAL AND REQUEST FOR INTERVENTION FROM COURT OF APPEALS

     I, Tariq Wyatt #la2506, Plaintiff/appellant, Pro Se, in the above encaptioned cases, hereby appeals to the United
States Court of Appeals for the Third Circuit, form the order of honorable Juan R. Sanchez, dated October 4, 2019,
dismissing the above encaptioned case, WYATI v. JOHNSON. et al. No. 14-1205, additionally, plaintiff/appellant is
requesting leave to file notice of appeal late, and [without having to pay fees], and is also requesting intervention from
the Court of Appeals for the Third Circuit.
Reasons for the above requested are as follows:

                        BRIEF OVERVIEW OF CASE
   The above encaptioned case, (No. 14-1205), was previously filed and dismissed by judge Sanchez, for failure to
serve, plaintiff filed an appeal and appeal was dismissed, plaintiff then filed suit against the city, (see case No. 16-3778),
judge Sanchez dismissed the case, and the Court of Appeals for the Third Circuit, vacated this decision, and remanded
the case against the city, furthermore consolidating case No. 14-1205, with case against the city. On or about the date
of October 4,2019, judge Sanchez again dismissed case No. 14-1205, for failure to serve, this is notice to appeal that
judgment.

                        REASONS FOR REQUEST FOR LEAVE TO FILE LATE



        Due to some stuations with prison mail, there are extensive records of legal mail kept by the prisons, these
records will show that the only mail, legal or otherwise, that the plaintiff received from the October 4, 2019 date of
judge Sanchez's ord~r dismissing case which plaintiff wishes to appeal, to the November 6, 2019 status conference in
the above encaptioried case(s), was a receipt of funds collected in an unrelated case, (Wyatt v. Kilroy, et al. No. 14-
2867). Therefore plaintiff did not receive the order dismissing the case until he was given a copy by judge Sanchez at the
Nov. 6 status conference, and Thus, files this request for appeal on this November 3, 2019.



                    REASONS FOR REQUEST TO PROCEED WITtf APPEAL WITHOUTPAYlNG FEES

      Basically, the court dismissed the case for exactly the same reasons as it did before, the only differences is that
plaintiff is also alleging that defendants, (the city), are committing perjury and other such offenses, where it pertains to
the whereabouts of named defendants in case No. 14-1205. This puts plaintiff in position of extreme hardships,
whereas in order tCI prevail on claims against city, by law he must file appeal in present case, because if a remedy is still
available to him, h~ must make use of it, and as plaintiff has stated, reasoning for dismissal was the same as when Cout
of Appeals consolidated it with vacated and remanded case. Plaintiff is an indigent, incarcerated, and Pro Se. If these
request to not pay fees cannot be granted, plaintiff, requests that the court provide him with some similar relief.
  FURTHERMORE filing an appeal in this case, will not only be a burden on plaintiff financially, but also in the sense of a
workload, attending to also the existing part of consolidated case, (and other cases as well).
                   Case 2:14-cv-01205-JS Document 25 Filed 12/06/19 Page 2 of 3

                                  REASONS FOR REQUEST FOR INTERVENTION FROM COURT OF APPEALS



         Firstly, the District Court, and the defendants, (the city), by their representation, have both expressed numerous
times, confusion as to the reasons why both cases were consolidated. Plaintiff admits he is also confused his
understanding was that it was done because the city's refusal to serve was a direct violation of plaintiffs right to access
to courts, if their reasoning was not sound, thus making them responsible for service otherwise. Plaintiff has alleged
numerous times that the city is providing false information regarding service, and he believes that this case should go to
fact finding stage before ant other steps are taken, if we are to follow Court of Appeals design.

      PLAINTIFF had a very short time to prepare this paper, and is just attempting to preserve his righ.ts at this time,
and intends.to fi·I~ ext.~·nsive r~awni~-gs.-       ·   - - -        -                 ---   - · ·      . ·· ·-



                                                                                        Respectfully Submitted,
                                                                                         Tariq Wyatt #la2506
                                                                                              SCI MAHANOY




CC:
Clerk, U.S. District Court, Eastern District
Jonathan Cooper, Esq; defendants representation
Court of Appeals for the Third Circuit
File
Case 2:14-cv-01205-JS Document 25 Filed 12/06/19 Page 3 of 3




         \                                                 ·-::.::..   ..
                                                           ··-:::.::
                                                              ......
                                                                ··-·
                                                          ···:::...
                                                          ::::
                                                          ..... ..
                                                                ~···
                                                          ··-:::.
                                                          ···:::-·
                                                                ··-

                                                           ·::~::
                                                              ·-
                                                          ::=m_
                                                             ......
                                                             ...
                                                           ..........-
                                                           ._
                                                           ·~::.::
                                                           ·-
                                                           !::::...
                                                           ......-
                                                           ·-··
                                                           ·-:::-
                                                           ··-:::-
                                                           ·-·-
                                                           ::::;-
                                                           ··-
                                                           ··-
                                                           ·-~
